Citation Nr: 1501586	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-24 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable evaluation for ankylosing spondylitis of the right hand.

2. Entitlement to an initial compensable evaluation for residuals of dislocation of the fourth digit of the left hand with ankylosing spondylitis.

3. Entitlement to an initial compensable evaluation for ankylosing spondylitis of the right foot.

4. Entitlement to an initial compensable evaluation for ankylosing spondylitis of the left foot.

5. Entitlement to a compensable evaluation for ankylosing spondylitis of the right shoulder prior to October 15, 2012, and an evaluation in excess of 10 percent on or after October 15, 2012.  

6. Entitlement to a compensable evaluation for ankylosing spondylitis of the left shoulder prior to October 15, 2012, and an evaluation in excess of 10 percent on or after October 15, 2012.  

7. Entitlement to an initial evaluation in excess of 10 percent for ankylosing spondylitis of the lumbar spine prior to October 15, 2012, and an evaluation in excess of 20 percent on or after October 15, 2012. 

8. Entitlement to a higher initial evaluation for a right hip, status post total hip replacement, currently evaluated as 30 percent disabling.   

9. Entitlement to a higher initial evaluation for a left hip, status post total hip replacement, currently evaluated as 30 percent disabling. 

10. Service connection for a heart condition as due to service-connected exercised induced asthma.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to May 1995.

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in December 2011.

The above-referenced rating decision granted the Veteran service connection for the following conditions: ankylosing spondylitis of the lumbar spine, rated as 10 percent disabling, and ankylosing spondylitis of the right shoulder, left shoulder, right hand, left hand, right foot, and left foot, each rated as a noncompensable condition.  In January 2012, the Veteran filed a Notice of Disagreement (NOD) with each of these initial ratings.  During the pendency of the appeal, the AOJ granted the Veteran increased ratings, effective October 15, 2012, for ankylosing spondylitis of the lumbar spine, rated as 20 percent disabling, ankylosing spondylitis of the right shoulder, rated as 10 percent disabling, and ankylosing spondylitis of the left shoulder, rated as 10 percent disabling.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. (1993).  As such, the Veteran's claims remain on appeal.  

The issues of entitlement to increased ratings for a right hip condition and a left hip condition and entitlement to service connection for a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's ankylosing spondylitis of the right hand is manifested through degenerative changes of the phalanx and the capitate, which cause stiffness and painful motion.

2. The Veteran's ankylosing spondylitis of the right hand has been not manifested through favorable or unfavorable ankylosis of multiple or individual digits, and has not caused a gap of more than two inches between the thumb pad and the fingers.

3. The residuals of dislocation of the fourth digit of the left hand with ankylosing spondylitis is manifested through degenerative changes of multiple minor joints, which cause stiffness and painful motion.

4. The Veteran's residuals of dislocation of the fourth digit of the left hand with ankylosing spondylitis has not been manifested through favorable or unfavorable ankylosis of multiple or individual digits, and has not caused a gap of more than two inches between the thumb pad and the fingers.

5. The Veteran's ankylosing spondylitis of the right foot is manifested through degenerative arthritis with multiple affected joints of the same foot that cause intermittent pain with prolonged standing and walking.  His right foot also demonstrates metatarsalgia and asymptomatic hallux valgus.  

6. The Veteran's ankylosing spondylitis of the right foot has been not manifested through pes planus, claw foot, hallux rigidus, malunion or nonunion of tarsal or metatarsal bones, or moderately severe symptoms. 

7. The Veteran's ankylosing spondylitis of the left foot is manifested through degenerative arthritis with multiple affected joints of the same foot that cause intermittent pain with prolonged standing and walking.  His left foot also demonstrates metatarsalgia and asymptomatic hallux valgus.  

8. The Veteran's ankylosing spondylitis of the left foot has been not manifested through pes planus, claw foot, hallux rigidus, malunion or nonunion of tarsal or metatarsal bones, or moderately severe symptoms. 

9. Throughout the appeal period, the Veteran's ankylosing spondylitis of the right shoulder has been manifested through limitation of abduction to 85 degrees with stiffness, fatigability, and lack of endurance.  

10. The Veteran's ankylosing spondylitis of the right shoulder has not been manifested by forward flexion and abduction of the shoulder midway between the side and shoulder level or measuring approximately 45 degrees or less at its most limited, even when taking into account limited motion due to pain, and there are no findings of ankylosis or impairment of the humorous or clavicle or scapula; nor has the Veteran had a right shoulder replacement.

11. Throughout the entire appeal period, the Veteran's ankylosing spondylitis of the left shoulder has been manifested with degenerative arthritis that has caused limitation of motion and recurrent pain. 

12. The Veteran's ankylosing spondylitis of the left shoulder has been manifested with forward flexion and abduction of the shoulder past shoulder level, even when taking into account limited motion due to pain, and there are no findings of ankylosis or impairment of the humorous or clavicle or scapula; nor has the Veteran had a left shoulder replacement.

13. Throughout the entire appeal period, the Veteran's ankylosing spondylitis of the lumbar spine has been approximated through: severe degenerative changes which result in spasm and tenderness of the musculature of the lumbar region and an altered gait.

14. Throughout the entire appeal period, the Veteran's ankylosing spondylitis of the lumbar spine has not resulted in limitation in flexion to less than 30 degrees due to pain, or favorable or unfavorable ankylosis of the cervical or thoracolumbar spine. 


CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating, but not in excess of 10 percent, for ankylosing spondylitis of the right hand, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5299-5003 (2014).

2. The criteria for a 10 percent rating, but not in excess of 10 percent, residuals of dislocation of the fourth digit of the left hand with ankylosing spondylitis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, DC 5299-5003, 5228, 5230 (2014).

3. The criteria for a 10 percent rating, but not in excess of 10 percent, for ankylosing spondylitis of the right foot, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, DC 5284 (2014).

4. The criteria for a 10 percent rating, but not in excess of 10 percent, for ankylosing spondylitis of the left foot, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, DC 5284 (2014).

5. Throughout the entire period on appeal, the criteria for a 20 percent rating, but not in excess of 20 percent, ankylosing spondylitis of the right shoulder, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, DC 5201 (2014).

6. Throughout the entire period on appeal, the criteria for a 10 percent rating, but not in excess of 10 percent, ankylosing spondylitis of the left shoulder, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, DC 5299-5003 (2014).

7. Throughout the entire period on appeal, the criteria for a 20 percent rating, but not in excess of 20 percent, ankylosing spondylitis of the lumbar spine, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, DC 5240 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

In May 2010, the Veteran submitted claims for service connection for arthritis in his bilateral shoulder, feet, hands, and low back.  These claims were granted by the RO in December 2011; however, the Veteran filed an appeal stating that the claims were more severe than their ratings reflected.  The Veteran's January 2012 NOD stated that his lumbar spine condition "should be rated at least 20 percent or higher... [and] that [his] shoulders, hands, and feet should be rated at least 10 percent or higher.  

In February 2012, the Veteran submitted a statement indicating that his joint pain and inflammation was causing him pain that prevented him from performing most normal daily activities and that his joint pain was causing him to require medication in order to get proper sleep.  He reiterated that he felt that his lumbar spine condition warranted at least a 20 percent rating and that his shoulders, hands, and feet should be rated at least 10 percent due to his "extreme pain and inflammation" that he experiences on a daily basis.  

The Veteran's treatment records from March 2010 through May 2012 were requested regarding the Veteran's treatment from Shepard Air Force Base (AFB).

In January 2010, the Veteran was seen by D.C., M.D. at the Center for Rheumatology for ankylosing spondylitis and peripheral arthritis.  The Veteran indicated that though he had been responding well to Remicade in the past his intervals requiring treatment had begun to shorten and his dose began to increase.  He reported increased stiffness, increased pain, and less effectiveness of his treatments.  He reported that he was barely able to get out of bed in the morning without assistance and he has severe stiffness, aching, and pain in his low back, hips, knees, and peripheral small joints, such as the hands and feet, the shoulders, and elbows.  On examination, the physician noted that the Veteran had discomfort on range of motion of the shoulders, especially abduction on external rotation.  The Veteran demonstrated mild fullness across his metacarpophalangeal joints (MCPs).  The physician also noted spasm of the musculature in the lumbar paraspinous region and tenderness over the lumbar and SI region.  His gait was reported as stiff.  

In December 2010, the Veteran was seen by D.C., M.D. due to his ankylosing spondylitis and peripheral arthritis.  The Veteran indicated limited to response to therapy having received some response from Remicade.  He reported that he has primarily stopped working out and that he feels stiff and fatigued.  He reported that "he only does what he has to do to get by."  On physical examination, the physician noted "very flat forward flexion" and stiffness on range of motion in the hips.  The physician's assessment was ankylosing spondylitis with severe disease in the low back and hip.  

In March 2011, the Veteran was seen again for his ankylosing spondylitis and peripheral inflammatory arthritis at the Center for Rheumatology.  The Veteran reported constant low back pain and severe left hip pain.  He also complained of peripheral pain and stiffness in the small joints, such as his hands and feet, periodically. 

In April 2011, the Veteran was seen for a physical at the Shepard AFB.  He reported that he had been having trouble sleeping and that he had been having back and joint pain.  The physician noted normal movement of all of the Veteran's extremities. 

In June 2011, the Veteran was seen by D.C., M.D at the Center for Rheumatology for his ankylosing spondylitis and peripheral inflammatory arthritis.  The Veteran reported that Remicade has been helping him and that he had noticed moderate improvement in his overall discomfort.  He did indicate that he has had to reduce the running component of his workouts due to his pain, which has helped him substantially.  

In July 2012, the Veteran was treated at the North Texas Rehab Center for cervical and lumbosacral spondylosis.  The Veteran presented with "significant limitations in range of motion throughout his neck, back, hips, and knees."  

In December 2011, the Veteran requested another referral for rheumatoid arthritis at the Shepard AFB.  He indicated that he was following D.C., M.D. for care and that he was receiving monthly injections for his RA.   

In February 2012, the Veteran was seen again for his ankylosing spondylitis and peripheral inflammatory arthritis at the Center for Rheumatology.  The Veteran indicated that the injections have not been as helpful recently and that he has been having significant pain in his low back, hips, and knees, particularly on the left side.  He reported a decline in overall function and a progressive increase in his stiffness.  He stated that his peripheral arthritis in his hands and feet was worsening as well.  The physician noted that the Veteran had a very flat forward flexion of the low back and mild tenderness across the MCPs and proximal interphalangeal joints (PIPs) to palpation and range of motion.  

In September 2010, the Veteran underwent a VA examination regarding his arthritic conditions.  The Veteran reported pain in multiple joints and that he treats with a rheumatologist who has diagnosed him with ankylosing spondylosis.  He reported recurrent pain in his bilateral shoulders, which is worsened by cold weather.  He reported that his shoulder pain worsens when he must reach overhead repeatedly.  He did not report any history of injury or surgery to his shoulders.  The Veteran denied incapacitating exacerbations of his joint disease.  He was reported to be right hand dominant.  

The Veteran reported pain in his feet.  He reported that it is an aching pain that increases when he walks.  He is not limited in standing and walking due to his feet.  He also complained of low back pain.  He described it was a tightness and soreness that occurs with sitting and causes radiating pain.  He reported it as moderate to severe pain but denied incapacitating episodes.  He denied fatigue, spasm, weakness, numbness, parethesias, or bowel or bladder dysfunction, due to his low back condition.  

It was also noted that the Veteran had previously dislocated his left fourth finger while he was on active duty.  The Veteran reported no residual problems with this finger, except some reduction of range of motion of that finger.  He indicates that this does not prevent him from performing normal activities with that hand and denied weakness or lack of dexterity with the hand.  He did complain of stiffness and pain in the joints of his hands.  He reported that his symptoms are constant and did not result from trauma.  

The examiner reported that on physical examination that the Veteran had normal posture and gait.  The examiner reported that all of the Veteran's joints, with the exception of the Veteran's fourth digit of his left hand were normal.  The examiner did not note any restricted range of motion or pain that limited range of motion.  It was noted that x-rays demonstrated osteoarthritic changes of the left foot and right shoulder.  The examiner diagnosed the Veteran with arthritis of the bilateral hands, the bilateral hips, the bilateral feet, and degenerative joint disease of the low back and the bilateral shoulders.

In October 2012, the Veteran underwent another VA examination regarding his arthritic conditions.  The Veteran reported a history of ankylosing spondylitis for several years.  He reported intermittent back pain that is worsened with physical activity.  He reported that his back pain worsens with prolonged standing, bending, lifting, pushing, or pulling.  He also indicated that his pain radiates into his bilateral lower extremities with walking and standing.  The examiner indicated that the Veteran had forward flexion of his lumbar spine to 50 degrees and had objective evidence of painful motion at 45 degrees.   Extension of the lumbar spine was noted to be to 10 degrees with evidence of painful motion at the same point.  The Veteran was reported to have intervertebral disc syndrome (IVDS) of the thoracolumbar spine but did not report any incapacitating episodes over the prior 12 month period.  The examiner opined that the Veteran's back condition limits his ability to perform any strenuous physical activity.  

Regarding the Veteran's shoulder conditions, the examiner noted that the Veteran had right shoulder flexion to 160 degrees with evidence of painful motion at 145 degrees.  The Veteran also had abduction to 110 degrees with evidence of painful motion at 85 degrees.  With regard to his left shoulder, the Veteran had flexion to 160 degrees and abduction to 110 degrees with evidence of painful motion at the same points.  Despite some mechanical symptoms, the examiner did not note any history of recurrent dislocation of either of the Veteran's shoulder joints.  While the examiner reported that the Veteran does not have functional loss of his shoulder and arm, he noted that the Veteran had localized tenderness of the joints of both shoulders and that a cross-body adduction test indicated acromioclavicular pathology of both shoulders.  Further, the examiner indicated that the Veteran's shoulder condition limited his ability to perform heavy lifting.  

Regarding the Veteran's ankylosing arthritis of his hands, the examiner reported that the Veteran reported intermittent pain in his hands that is associated with repetitive use.  He also reported stiffness of the hand joints and limited range of motion of the left ring finger.  The examiner only noted range of motion restrictions of the left ring finger and left little finger.  No other restrictions on range of motion were noted.  While a gap of less than 1 inch (2.5 cm) was indicated between palm and the fingertips, a gap of more than two inches between the thumb pad and the fingers was not indicated on either hand.  

Regarding the Veteran's ankylosing arthritis of the feet, the examiner reported that the Veteran has intermittent foot pain with prolonged standing and walking.  The Veteran did not have Morton's neuroma but had metatarsalgia of both feet.  The Veteran was noted to have a history of hallux valgus bilaterally, but it was noted to be asymptomatic.  The Veteran did not report a history of prior surgery for hallux valgus.  The Veteran did not demonstrate symptoms of hammer toe, hallux rigidus, claw foot, or malunion of tarsal or metatarsal bones.  The Veteran did not have bilateral weak foot.  He was reported to have degenerative arthritis of both feet with arthritis documented in multiple joints of the each foot.  The examiner reported that the Veteran's condition affected his ability to work by limiting his ability to stand or walk for prolonged periods.             

Increased Ratings, Generally

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2014).  This regulation applies to any service-connected joint disability, not just arthritis; therefore, when raised by the claimant or reasonably raised by the record, even outside the context of arthritis, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

Ankylosing Spondylitis of the Right Hand

The Veteran's ankylosing spondylitis of the right hand is rated as noncompensable under DC 5240-5216.  See 38 C.F.R. § 4.71a (2014).  Hyphenated diagnostic codes may be used when a rating is determined on the basis of a residual condition.  38 C.F.R. § 4.27 (2014).  Therefore, DC 5240-5216 indicates residuals of ankylosing spondylitis (DC 5240) rated under the diagnostic code for unfavorable ankylosis of multiple digits DC 5216.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

When two or more digits of the same hand are affected by a combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which represents the overall disability, assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71a, Diagnostic Codes 5216, Note 2. 

If both the MCP and the PIP joints of a digit are ankylosed and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluation of ankylosis is as amputation without metacarpal resection at proximal interphalangeal joint or proximal thereto; if both the MCP and PIP joints of a digit are ankylosed, evaluation of ankylosis is as unfavorable ankylosis; if only the MCP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1cm) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible evaluation of ankylosis is as unfavorable ankylosis.  A disability is to be evaluated as favorable ankylosis, if only the MCP or the PIP joint is ankylosed, and there is a gap of two inches (5.1cm) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3.

While the Veteran suffers from ankylosing spondylitis of the right hand, the Veteran has not asserted, nor have his medical records indicated, unfavorable (or even favorable) ankylosis of multiple digits of his right hand.  While the Veteran has reported stiffness and recurrent pain in his right hand, he has not indicated an inability to move any of the joints of his right hand and, therefore, has not demonstrated favorable or unfavorable ankylosis of his right hand.  Thus, the Board finds that the Veteran would be more properly evaluated under another diagnostic code as he does not meet any of the criteria of DC 5216.  Based upon the Veteran's contentions and his evaluations, the Board find that the Veteran's ankylosing spondylitis of the right hand would be more properly evaluated under the rating code for degenerative arthritis (DC 5003).  

DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  With X-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted under DC 5003. 

X-ray evidence of September 2010 demonstrates degenerative arthritis of the phalanx and the capitate of the Veteran's right hand, which constitute a group of minor joints of his right hand.  Further, as evidence of painful motion of his right hand has been provided, a 10 percent rating under DC 5003 is warranted. A higher rating of 20 percent is not warranted under DC 5003 as the Veteran has not provided evidence, nor has he contended that his arthritis of his right hand causes incapacitating exacerbations.  

The Board has considered potentially higher ratings under other diagnostic codes related to the right hand.  As discussed-above, the Veteran's contentions and findings on examination do not support ankylosis of the right hand therefore ratings under 5216-5227 are not applicable.  The Board considered a higher rating based upon limitation of motion under DC 5228-5230, however, only 5228 provides for a rating in excess of 10 percent.  As the Veteran's has not demonstrated limitation of motion of the thumb that causes a gap of more than two inches between the thumb pad and the fingers, a rating in excess of 10 percent is not warranted under DC 5228.  

Residuals of the Dislocation of the Fourth Digit of the Left Hand with Ankylosing Spondylitis

The Veteran's residuals of the dislocation of the fourth digit of his left hand with ankylosing spondylitis are rated as noncompensable under DC 5230.  Under Diagnostic Code 5230 for limitation of motion of the ring or little finger, any limitation of motion of the major or minor extremity is rated as noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

However, the evidence indicates that the Veteran has degenerative arthritis of the entire left hand, not just his ring or little finger.  The September 2010 examiner reports that the Veteran has degenerative arthritis of both hands, which has been confirmed by x-ray evidence.  The Veteran has reported movement of his hands to be stiff and painful on movement.  Accordingly, the Board finds that the Veteran warrants a 10 percent rating under DC 5003 for arthritis of his left hand.

The Board has considered potentially higher ratings, but the evidence does not support a rating in excess of 10 percent for his left hand condition.  The Veteran has not provided evidence that his arthritis of his left hand causes incapacitating exacerbations and has not demonstrated limitation of motion of the thumb that causes a gap of more than two inches between the thumb pad and the fingers.  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's residuals of the dislocation of the fourth digit of his left hand with ankylosing spondylitis.

Ankylosing Spondylitis of the Right Foot

Disabilities of the foot are rated under Diagnostic Codes 5276 through 5284.  The Veteran's feet have not been shown to be characterized by claw foot, hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, DCs 5278, 5281, 5282,  5283.

The Veteran's ankylosing spondylitis of the right foot is rated as noncompensable under DC 5240-5277.  DC 5240-5277 indicates residuals of ankylosing spondylitis rated under the diagnostic code for weak foot, bilateral.  DC 5277 states: A symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness: rate the underlying condition, minimum rating is 10 percent.  

The Veteran's October 2012 VA examination indicates that the Veteran does not have bilateral weak foot, however, it does indicate that the Veteran has degenerative arthritis with multiple affected joints of the right foot that cause intermittent pain with prolonged standing and walking.  The examination also reports that the Veteran's right foot demonstrates metatarsalgia and asymptomatic hallux valgus.  

The Board finds that the Veteran warrants a 10 percent rating under DC 5003 for arthritis of his right foot due to his arthritis of multiple affected minor joints in the same foot and pain on motion.  While DC 5277 provides a minimum rating of 10 percent for a bilateral condition, a rating under DC 5003 warrants the same rating based upon the right foot alone.  

The Board has considered potentially higher ratings, but the evidence does not support a rating in excess of 10 percent for his right foot condition.  The Veteran has not provided evidence that his arthritis of his right foot causes incapacitating exacerbations.  While the evidence indicates that the Veteran has metatarsalgia and asymptomatic hallux valgus, neither of the rating codes for these conditions DC 5279 and 5280 provide a rating in excess of 10 percent.  Further, a higher rating is not warranted based upon DC 5284 for foot injuries, other.  Diagnostic Code 5284 holds that moderate residuals of foot injuries warrant a 10 percent rating; moderately severe residuals warrant a 20 percent rating, and severe residuals warrant a 30 percent rating.  38 C.F.R. § 4.71, Diagnostic Code 5284.  The words slight, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Here, the Board finds that the Veteran's right foot condition is equivalent to a moderate foot injury, rather than a moderately severe right foot injury.  Upon examination, the Veteran has reported only "intermittent pain with prolonged standing and walking."  Finally, in his NOD and VA Form 9, the Veteran reported that his foot condition "should be rated at least 10 percent or higher", which is the rating that has been assigned.  While the Veteran's Form 9 reports "extreme pain and inflammation" on a daily basis, the Board notes that this is in relation to his overall condition, rather than his feet specifically, and pain and inflammation alone without additional functional limitations do not warrant a rating in excess of 10 percent.  Particularly, in the Veteran's October 2012 examination, the only functional limitation indicated by the Veteran's feet was a limitation on standing and walking after a prolonged period of time.  The Board does not find that such limitations reflect a "moderately severe" condition.  Accordingly, a higher evaluation based upon 5284 is not warranted.   

Ankylosing Spondylitis of the Left Foot

The Veteran's ankylosing spondylitis of the left foot is rated as noncompensable under DC 5240-5277.  As noted above, the Veteran's October 2012 VA examination indicates that the Veteran does not have bilateral weak foot, however, it does indicate that the Veteran has degenerative arthritis with multiple affected joints of the left foot that cause intermittent pain with prolonged standing and walking.  The examination also reports that the Veteran's left foot demonstrates metatarsalgia and asymptomatic hallux valgus.  

The Board finds that the Veteran warrants a 10 percent rating under DC 5003 for arthritis of his left foot due to his arthritis of multiple affected minor joints in the same foot and pain on motion.  

The Board has considered potentially higher ratings, but the evidence does not support a rating in excess of 10 percent for his left foot condition.  The Veteran has not provided evidence that his arthritis of his left foot causes incapacitating exacerbations.  Further, the evidence again does not demonstrate functional loss that would warrant a finding of a moderately severe left foot injury.  Accordingly, the Board finds that the Veteran's condition is most closely approximates a 10 percent rating based upon degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DCs 5278-5283.

Ankylosing Spondylitis of the Right Shoulder 

The Veteran's ankylosing spondylitis of the right shoulder is initially rated as noncompensable under DC 5201-5019, and then is rated as 10 percent disabling as of October 15, 2012.  DC 5201-5019 indicates limitation of motion of the right shoulder rated under the diagnostic code for bursitis or degenerative arthritis, which are rated based upon limitation of motion of the affected joint, as arthritis, degenerative.  38 C.F.R § 4.71a, Diagnostic Code 5019.  

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

DC 5201 provides that limitation of motion of the major arm at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent disability rating.  Limitation of motion of the major arm to 25 degrees from the side warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, DC 5201.

The Board finds that a rating of 20 percent based upon limitation of motion of the right shoulder is warranted.  While the September 2010 examiner does not report any limitation of motion of the right shoulder and no objective evidence of pain on motion, the Board notes that throughout the appeal period the Veteran has complained of pain on motion and limitation of range of motion in his shoulders.  Further, in January 2010, the Veteran's private physician noted that the Veteran had discomfort on range of motion of the shoulders, especially abduction on external rotation.  Additionally, during his October 2012 VA examination, the examiner noted that the Veteran's abduction of his right shoulder was limited to 110 degrees and that objective evidence of pain was noted at 85 degrees.  As the private examiner and October 2012 examiner account for the Veteran's contentions, the Board finds these opinions to be of greater probative value regarding the severity of the Veteran's condition.    

As the evidence shows that the Veteran cannot abduct his right arm to 90 degrees without objective evidence of pain and only to 110 degrees despite his pain, the Board finds that his right shoulder condition is more nearly approximated by limitation of motion of the major arm at shoulder level.  This is further supported by the Veteran's reported decreased functional capacity of his shoulders with repetitive use.  While the RO assigned a staged rating, the Board finds that the evidence reflects that a uniform rating is appropriate.  See Fenderson, at 119. 

The Board has considered potentially higher ratings, but the evidence does not support a rating in excess of 20 percent for his right shoulder condition. A higher rating of 30 percent would not be appropriate under DC 5201 unless the Veteran's condition demonstrated limitation of motion that more nearly approximated motion of the major arm midway between the side and shoulder level (approximately 45 percent.)  Even accounting for the Veteran's limitations due to pain on motion, the evidence indicates that the Veteran is able to approximately to right shoulder level, including upon repetitive use.  

A rating in excess of 20 percent is not available under DC 5203, 5019, or 5003.  Ankylosis of the scapula and humerous has not been contended or demonstrated; therefore, a higher rating under DC 5200 is not available.  Finally, while the Veteran has demonstrated evidence of mechanical symptoms in his right shoulder such as clicking or catching, the Veteran has not provided evidence of frequent dislocations with guarding of all arm movements, which would warrant a 30 percent rating under DC 5202.  Accordingly, the Board finds that a rating in excess of 20 percent for ankylosing spondylitis of the right shoulder is not warranted for any period on appeal.  

Ankylosing Spondylitis of the Left Shoulder 

The Veteran's ankylosing spondylitis of the left shoulder is initially rated as noncompensable under DC 5201-5019, and then is rated as 10 percent disabling as of October 15, 2012.  Based upon the evidence of record, the Board finds that the evidence warrants a uniform rating of 10 percent for ankylosing spondylitis of the left shoulder throughout the appeal period, but that the evidence does not support a higher rating.   

As above, the Board finds that the opinions of the Veteran's private physician and the October 2012 VA examiner provide a more accurate of the limitations of the Veteran due to pain than the opinions of the September 2010 VA examiner.  However, the Board notes that the September 2010 examiner does report that the Veteran suffers from degenerative joint disease of the left shoulder.  The diagnosis of degenerative joint disease (or degenerative arthritis of the joint) along with the private physician's  report of discomfort on range of motion of the shoulders, especially abduction on external rotation warrant a rating of ten percent, even if the Veteran's limitation of motion would otherwise be noncompensable.  See 38 C.F.R. § 4.71a, DC 5003, see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Board has considered potentially higher ratings, but the evidence does not support a rating in excess of 10 percent for his left shoulder condition.  A higher rating of 20 percent would not be appropriate under DC 5201 unless the Veteran's condition demonstrated limitation of motion that more nearly approximated to approximately to right shoulder level (90 degrees) or less.  While the Veteran's private physician noted limitation of motion, it is not indicated to what extent the Veteran's left shoulder was limited.  During his October 2012 VA examination, the Veteran demonstrated left shoulder flexion to 160 degrees with no limitation due to pain prior to that point and abduction to 110 degrees with no limitation due to pain prior to that point.  While the Board notes that the Veteran's limitation of abduction is closer to shoulder level than to full range of abduction (180 degrees), the Board does not find that the Veteran's condition more closely matches the rating criteria for a 20 percent rating under DC 5201.  While the Veteran's condition does demonstrate limitation of motion of the left shoulder, the evidence does not more nearly approximate limitation of motion to shoulder level (or 90 degrees).  Even accounting for limits due to painful motion, the evidence indicates that the Veteran can repeatedly abduct his arm to significantly past shoulder level.  Further, the Board would note that he requested at least a 10 percent rating for his left shoulder condition, and to that extent his request has been granted on appeal.   

As the Veteran has not contended or demonstrated incapacitating exacerbations, a rating in excess of 10 percent is not available under DC 5019 or 5003.  Ankylosis of the scapula and humerous has not been contended or demonstrated; therefore, a higher rating under DC 5200 is not available.  Further, while the Veteran has demonstrated evidence of mechanical symptoms in his left shoulder such as clicking or catching, the Veteran has not provided evidence of dislocation or nonunion of the clavicle or scapula, or frequent dislocations of the humerous with guarding of all arm movements.  Accordingly, a higher rating under DC 5202 and 5203 is denied.  Accordingly, the Board finds that a rating in excess of 10 percent for ankylosing spondylitis of the left shoulder is not warranted. 

Ankylosing Spondylitis of the Lumbar Spine

The Veteran's ankylosing spondylitis of the lumbar spine is initially rated as 10 percent disabling under DC 5240, and rated as 20 percent disabling as of October 15, 2012.  The Board finds that a uniform rating of 20 percent, but no higher is warranted throughout the period on appeal.  

DC 5240 (or ankylosing spondylitis) is rated under the criteria for a spinal disability.  See 38 C.F.R. § 4.71a, DC 5235-5243.  The Veteran's condition requires analysis of Intervertebral Disc Syndrome (IVDS) based upon its relation to DC 5240.  (The Board notes that as the Veteran has been diagnosed with degenerative arthritis of his low back he could be rated under 5003 due to its relation to 5242, however, the Veteran has been granted the highest schedular rating available under DC 5003).  IVDS can be evaluated in one of two ways.  It can either be evaluated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or according to the Formula for Rating IVDS Based on Incapacitating Episodes (Incapacitating Episodes Formula).  When rating according to the General Formula, any associated objective neurologic abnormalities are rated separately under their respective diagnostic codes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

A 20 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion not greater than 120 degrees.  Id.  A rating of 20 percent can also be attained if muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour are present.  38 C.F.R. § 4.71a, Diagnostic Code 5243, General Formula.

A 40 percent evaluation is warranted under the General Formula when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine (meaning when considering the adjacent cervical segment as well).  See id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).

The General Formula applies for rating purposes with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

Any associated neurologic abnormalities must be rated separately.  Id., at Note (1).
For the purposes of rating, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., at Note (2).  Thus, the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id.
     
The Veteran's low back disability can also be rated using the Incapacitating Episodes Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula allows for a rating of 20 percent if there have been incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.   

For the purposes of this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

In January 2010, the Veteran was examined by a private physician who noted that the Veteran had severe stiffness, aching, and pain in his low back.  Physical examination demonstrated spasm of the musculature in the lumbar paraspinous region and tenderness over the lumbar and SI region.  His gait was reported as stiff.  In December 2010 and February 2012, the Veteran was noted to have very flat forward flexion of the low back, but did not provide specific limits regarding his range of motion of his low back.  In October 2012, the VA examiner reported that the Veteran had forward flexion of his lumbar spine to 50 degrees and had objective evidence of painful motion at 45 degrees.  Extension of the lumbar spine was noted to be to 10 degrees with evidence of painful motion at the same point.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's condition more nearly approximated the 20 percent criteria throughout the appeal period.  While the Veteran did not have documented limitation of flexion of the low back less than 60 degrees prior to October 2012, the Board notes that the January 2010 physician reported muscle spasm of the low back and an unusual gait pattern.  Further, the physician repeatedly noted that the Veteran had very flat forward flexion of the low back, which would correspond with limitations described by the October 2012 VA examiner.  Accordingly, the Board finds that a 20 percent rating is appropriate throughout the appeal period.  

The Board has considered potentially higher ratings, but the evidence does not support a rating in excess of 20 percent for his low back condition.  The evidence indicates that the Veteran does have intervertebral disc syndrome (IVDS) of the thoracolumbar spine but the Veteran did not report incapacitating episodes due to his low back condition.  Particularly, the Board notes that to obtain a rating in excess of 20 percent the Veteran would need to provide evidence of incapacitating episodes having a total duration of at least four weeks, but less than six weeks during a twelve month period for a 40 percent evaluation; and incapacitating episodes having a total duration of at least six weeks during a 12 month period for a 60 percent evaluation.  

A higher evaluation than 20 percent is also not available under the General Formula.  The evidence does not demonstrate forward flexion of the thoracolumbar spine 30 degrees or less, unfavorable ankylosis of the entire cervical spine, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  While the Veteran has documented limitation of forward flexion of the lumbar spine, even when accounting for limitations by pain on motion the evidence does not indicate that the Veteran's condition more nearly approximates forward flexion of the thoracolumbar spine 30 degrees or less.  Thus, the Board finds that the Veteran warrants a 20 percent rating under the General Formula.  
Separate Ratings and Extraschedular Consideration

For all of the above conditions, the Board considered whether any possible separate ratings may have been granted in addition to the diagnostic codes assigned.  However, in each case, the Board found that providing a separate rating under another diagnostic code would cause impermissible pyramiding under 38 C.F.R. 4.14.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In each of the assigned ratings, the limitations of motion (and pain on motion) were considered and pain or painful motion would have been a common symptom of any separate rating.  Therefore, no separate ratings were assigned for the Veteran's condition.  

The Veteran's conditions were also considered for possible extraschedular referral.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating. See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this instance, none of the above listed disabilities require analysis beyond the first step of the Thun analysis.  The rating criteria for arthritis of the hands, feet, shoulders, and back contemplate the symptoms contemplated in the rating schedule for these conditions.  The rating schedule specifically contemplates stiffness, painful joints, limitation of motion, and limitations of motion due to pain. Further, DC 5003 and the IVDS contemplate incapacitating episodes such as when the Veteran indicated that he required help getting out of bed.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, the Board finds that the schedular criteria are adequate and referral for extra-schedular consideration is not warranted.  See Thun.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided in letters to the Veteran in May and July 2010.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, statements from the Veteran, and a VA examination reports from 2010 and 2012.  All obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An evaluation of 10 percent, but not greater than 10 percent, for ankylosing spondylitis of the right hand is granted, subject to the law and regulations governing the payment of monetary benefits. 

An evaluation of 10 percent, but not greater than 10 percent, for residuals of dislocation of the fourth digit of the left hand with ankylosing spondylitis is granted, subject to the law and regulations governing the payment of monetary benefits.

An evaluation of 10 percent, but not greater than 10 percent, for ankylosing spondylitis of the right foot is granted, subject to the law and regulations governing the payment of monetary benefits. 

An evaluation of 10 percent, but not greater than 10 percent, for ankylosing spondylitis of the left foot is granted, subject to the law and regulations governing the payment of monetary benefits.

An evaluation of 20 percent, but not greater than 20 percent, for ankylosing spondylitis of the right shoulder is granted, subject to the law and regulations governing the payment of monetary benefits.

An evaluation of 10 percent, but not greater than 10 percent, for ankylosing spondylitis of the left shoulder is granted, subject to the law and regulations governing the payment of monetary benefits.

An evaluation of 20 percent, but not greater than 20 percent, for ankylosing spondylitis of the lumbar spine is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The record indicates that the Veteran has not been provided a VA examination regarding his claim for service connection for a heart condition as due to service-connected exercised induced asthma.  Applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 2006).

Here, the Veteran has provided evidence that he has repeatedly required epinephrine injections to control a condition, which he indicates causes premature ventricular complexes in relation to his service-connected exercised induced asthma.  The Veteran reports that he was required to give himself epinephrine injections on 15 separate occasions in 2011. Further, the record indicates that these symptoms began while the Veteran was in-service. While the Veteran has not provided evidence of a diagnosed heart condition, the Board finds that persistent or recurrent symptoms of possible disability have been provided that may be related to the Veteran's active service or a service-connected, and, therefore, the Veteran's condition warrants a VA examination.  

Additionally, the Board notes that the Veteran's bilateral hip conditions warrant an updated VA examination prior to adjudication by the Board.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Particularly, the Board notes that the Veteran underwent a total left hip replacement in September 2012 and a total right hip replacement in December 2012.  The most recent medical records available are the records received in relation to the Veteran's October 2012 VA examination.  This examination was performed within weeks of the Veteran's left hip surgery and prior to his right hip surgery, which provides little evidence regarding the residual status of this injury.  Accordingly, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected left and right hip conditions should be afforded.  

Accordingly, these matters are REMANDED for the following action:

1. The AOJ should contact the Veteran (and his representative) and request that he identify all sources of treatment that he has received for any heart condition or hip condition since October 2012, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

Updated treatment records from the medical center at the Shepard Air Force Base from October 2012 until the present should be requested and associated with the claims file. 

2. Schedule the Veteran for a VA examination for the purposes of determining the existence and etiology of any current heart condition. The examiner must review the claim file and should note that review in the report.

If a current heart disability is found, the examiner must provide an opinion as to whether the heart disability is at least as likely as not (50 percent or greater probability) due to or aggravated by his service-connected exercised induced asthma. 

If not, the examiner should opine if is at least as likely as not (50 percent or greater probability) that any heart condition found is related to the Veteran's service in any way. The examiner must comment upon the reported "heart - slight irregularity" on December 12, 1994.  

Complete rationales for any opinions must be provided.

3. Schedule the Veteran for an examination to determine the current level of severity of his service-connected left and right hip conditions, status post total bilateral hip replacements.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands for further development. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


